DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 10/25/2021. 
Allowable Subject Matter
Claims 2, 4-6, 10, 12 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 2, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“an amplification circuit including a feedback capacitor and a switching element for resetting the feedback capacitor, the amplification circuit being configured to amplify the analog signal generated in the pixel circuit; a sample and hold circuit configured to perform sampling and holding of the analog signal amplified by the amplification circuit… a control circuit configured to generate a control signal for controlling on/off of the switching element, wherein the control circuit performs a rise and a fall of the control signal such that the rise and the fall do not overlap a conversion period of the analog signal by the A/D conversion circuit and do not overlap a reading period of the digital 

Claims 5-6 and 10 depend on, and further limit, independent claim 2. Therefore, claims 5-6 and 10 are considered allowable for the same reasons.
Claim 12 is allowable for the same reasons as claim 2.


As per claims 4, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“an amplification circuit including a feedback capacitor and a switching element for resetting the feedback capacitor, the amplification circuit being configured to amplify the analog signal generated in the pixel circuit; a sample and hold circuit configured to perform sampling and holding of the analog signal amplified by the amplification circuit… a control circuit configured to generate a control signal for controlling on/off of the switching element, wherein the control circuit performs a rise and a fall of the control signal such that the rise and the fall do not overlap a conversion period of the analog signal by the A/D conversion circuit and do not overlap a reading period of the digital signal by the reading circuit, when the switching element is off during a sampling period of the analog signal, and wherein the control circuit performs the rise and the fall of the 

Claim 15 depends on, and further limit, independent claim 4. Therefore, claims 15 is considered allowable for the same reasons.
Claim 14 is allowable for the same reasons as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WESLEY J CHIU/Examiner, Art Unit 2698        


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698